Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
No cuestionamos el irrefutable y sabio principio a los efectos de que “los casos de alimentos paterno-filiales están revestidos del más alto interés público”. Opinión mayorita-ria, pág. 780. Tampoco cuestionamos la aseveración a los efectos de que “[l]a obligación de alimentar que está pre-sente en estos casos ‘tiene su fundamento en el derecho a la vida’ ”. íd.
Aceptamos como correcta la norma jurisprudencial que establece que “ ‘es mandatorio el que un tribunal, al dictar una sentencia en que ordene el pago de dinero, imponga el pago de interés al tipo legal sobre la cuantía de la senten-cia sin excepción de clase alguna” —(énfasis suprimido) opinión mayoritaria, pág. 783 — y la sabia norma a los efec-tos de que “ ‘las sentencias y resoluciones en casos de pen-siones alimenticias devengan intereses legales por mora’ ”. íd.
Ahora bien, conforme se reconoce en la propia opinión mayoritaria, pág. 783, la doctrina civilista, respecto al asunto de “mora”, es a los efectos de que “ ‘sólo es mora el retraso culpable’ del pago de lo debido”. (Enfasis en el original.)
Es, precisamente, debido a ello que no podemos suscribir la opinión que emite el Tribunal en el presente caso. Somos del criterio que nadie puede ser considerado “culpable” de conducta de clase alguna, ni puede ser sancionado o res-ponsabilizado de modo alguno, por razón de obedecer y aca-tar el dictamen de un tribunal.
Eso, llana y sencillamente, fue lo que hizo el recurrido Rodríguez en el presente caso al abstenerse de satisfacer la pensión alimentaria durante el período de tiempo transcu-rrido entre la fecha de la resolución que emitiera el Tribu*789nal Superior, suspendiendo el pago de la pensión, y el día en que este Tribunal emitió la sentencia revocando dicha resolución.
No hay duda que el recurrido Rodríguez, como conse-cuencia de la sentencia originalmente emitida por este Tribunal —revocatoria de la antes mencionada resolución-tiene la obligación de satisfacer la pensión alimentaria, que le fuera impuesta, en relación con el período de tiempo allí en controversia. Ello no significa, sin embargo, que se le deba penalizar, imponiéndole intereses por mora, por no haberlo hecho en vista de que así actuó siguiendo un dicta-men del foro de instancia, la corrección del cual tenía dere-cho a presumir.
Si fuera correcto el razonamiento que utiliza el Tribunal para llegar a la conclusión a la que erróneamente llega, el recurrido Rodríguez no sólo vendría en la obligación de pa-gar intereses por mora sino que, inclusive, podría ser en-contrado incurso en desacato por la conducta que observó durante el antes mencionado período de tiempo, lo que constituiría, igualmente, un absurdo.
“Hard cases make bad law”, dijo hace algún tiempo un gran jurista y filósofo del derecho. La decisión que se emite en el presente caso es un vivo y claro ejemplo de ello.